     Case 2:20-cv-02359-JAD-DJA Document 24 Filed 09/07/21 Page 1 of 5




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                     ***
 5
      Estate of Nekiylo Dewayne Graves, et al.             Case No. 2:20-cv-02359-JAD-DJA
 6
                             Plaintiffs,
 7                                                                            Order
            v.
 8
      Nye County, Nevada, et al.,
 9
                             Defendants.
10

11

12          This is a civil rights action arising out of a chase during which Nye County police officers

13   fired their weapons at Nekiylo Graves, inflicting fatal injuries. Plaintiffs sue Defendants for

14   damages and declaratory judgment, claiming that the officers violated Nye County policies and

15   used excessive force. Plaintiffs move for an extension of discovery deadlines, arguing that their

16   counsel reached out to Defendants’ counsel for a stipulation, but that Defendants counsel could

17   not respond within a reasonable time. Because the Court finds that the parties generally agree on

18   an extension, it grants the motion in part. The Court finds these matters properly resolved

19   without a hearing. LR 78-1.

20   I.     Background.

21          Plaintiffs brought the motion to extend all discovery deadlines about two weeks after the

22   first deadline in this case—the deadline to amend pleadings or add parties—had passed (ECF No.

23   21). Plaintiffs seek to extend all discovery deadlines by 120 days. Plaintiffs’ counsel explains

24   that he reached out to Defendants’ counsel to request a stipulation, but that Defendants’ counsel

25   could not provide an answer “until next week after speaking with his clients…” Plaintiffs assert

26   that they have shown good cause by acting diligently in serving their initial disclosures and

27   propounding written discovery. Plaintiffs also seem to claim that their excusable neglect is due to

28   their counsel’s error of not initially requesting longer deadlines and because Defendants identified
     Case 2:20-cv-02359-JAD-DJA Document 24 Filed 09/07/21 Page 2 of 5




 1   fifty non-party witnesses in their initial disclosures on June 14, 2021, less than a month before the

 2   deadline to amend. Plaintiffs then suggest that “[t]his is a case in which a Rule 16 conference

 3   may be beneficial.”

 4          Defendants respond (ECF No. 22) that they do not disagree with a discovery extension,

 5   but that when Plaintiffs’ counsel requested a stipulation, he demanded a response by the next day,

 6   a deadline Defendants could not meet. Defendants assert that a ninety-day extension is more

 7   appropriate because it is “better suited to accommodate limited discovery from Plaintiffs

 8   reasonably targeted at identifying [] additional Defendants and adding them without wasting time

 9   on discovery that may need to be duplicated after their appearance.” Defendants also point out

10   that Plaintiffs’ proposed new deadline to amend pleadings and add parties is 150—rather than 120

11   days—beyond the original deadlines. Defendants end by explaining that they will withhold their

12   expert disclosures—originally due on the now-passed August 9, 2021 deadline—anticipating the

13   result of Plaintiff’s motion.

14          Plaintiffs reply (ECF No. 23) that they were forced to file a motion—rather than a

15   stipulation—because Defendants “refused to provide a simple answer to Plaintiffs’ inquiry within

16   a reasonable period of time...” They argue that 120 days is appropriate because Defendants’

17   initial disclosures were insufficient, and that they anticipate that Defendants will withhold

18   information that Plaintiffs will need to amend their complaint. Plaintiffs conclude that “a

19   discovery conference may be appropriate where some of these issues can be discussed at greater

20   length, including a frank discussion of whether even 120-days is appropriate given Nye County’s

21   anticipated refusal to disclose material documents in this case.”

22   II.    Discussion.

23          A.      Plaintiffs have shown good cause to extend most of their discovery deadlines.

24          A motion to extend a date set by a discovery plan must be supported by good cause. See

25   LR 26-3. The good cause standard primarily considers the diligence of the party seeking the

26   extension. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 699 (9th Cir. 1992). The

27   scheduling order can be modified if it cannot reasonably be met despite the diligence of the party

28   seeking the extension. See id.


                                                 Page 2 of 5
     Case 2:20-cv-02359-JAD-DJA Document 24 Filed 09/07/21 Page 3 of 5




 1          Here, Plaintiffs have shown good cause to extend every deadline but the deadline to

 2   amend pleadings or add parties, which already passed. Plaintiffs claim that they are in the

 3   process of issuing subpoenas and have acted diligently in propounding written discovery. They

 4   also assert that they did not initially appreciate the extent of discovery needed in the case and

 5   erred by not requesting an extended discovery schedule at the outset.

 6          To be clear, the Court is not convinced Plaintiffs were diligent in seeking an extension

 7   because they moved to extend a deadline that had already passed and only gave Defendants a day

 8   to reply to their request to stipulate. Nonetheless, they have been diligent in conducting discovery

 9   so far, which diligence Defendants do not contest. Plaintiffs have shown good cause to extend

10   the discovery deadlines which did not pass before their instant motion: the expert disclosure

11   deadline, the rebuttal expert disclosure deadline, the discovery cutoff deadline, the dispositive

12   motion deadline, and the joint pretrial order deadline.

13          B.      Plaintiffs have demonstrated excusable neglect to extend the deadline to amend
                    pleadings and add parties.
14

15          A request to extend time made after the expiration of a deadline will not be granted unless

16   the movant demonstrates that the failure to file the motion before the deadline expired was the

17   result of excusable neglect. See LR 6-1(a). In evaluating excusable neglect, the Court considers

18   the following factors: (1) the reason for the delay and whether it was in the reasonable control of

19   the moving party, (2) whether the moving party acted in good faith, (3) the length of the delay

20   and its potential impact on the proceedings, and (4) the danger of prejudice to the nonmoving

21   party. See Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S. 380, 395 (1993); see also

22   Comm. for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814, 825 n. 4 (9th Cir. 1996). Here,

23   although the first two factors weigh against excusable neglect, because the second two weigh in

24   its favor and because Defendants do not disagree with an extension, the Court grants Plaintiffs’

25   request to extend the deadline to amend pleadings and add parties.

26          The first two factors weigh against excusable neglect. First, the delay was entirely within

27   Plaintiffs’ control. Plaintiffs suggest that the delay was because they did not receive Defendants’

28   initial disclosures until June 14, 2021. But this was twenty-five days before the deadline to


                                                  Page 3 of 5
     Case 2:20-cv-02359-JAD-DJA Document 24 Filed 09/07/21 Page 4 of 5




 1   amend pleadings or add parties, and Plaintiffs do not explain why they did not seek to extend the

 2   deadline within this time. Second, Plaintiffs have not supported their claim that they acted in

 3   good faith. Although Defendants do not directly contest good faith, they point out that Plaintiffs

 4   initially asked for ninety days, but then filed a motion for 120. Plaintiffs admit this. Defendants

 5   also point out that Plaintiffs incorrectly calculated their proposed discovery schedule, including a

 6   150-day extension to amend pleadings or add parties. Plaintiffs ignore this in reply. Plaintiffs’

 7   delay, change in the number of days they requested, and apparent attempt to sneak in a much

 8   longer deadline are inconsistent with good faith.

 9          The next two factors weigh in favor of excusable neglect. For the third factor, a delay will

10   impact proceedings, but the Court has already found good cause to extend all other deadlines for

11   120 days. For the fourth factor, Defendants do not argue that an extension will prejudice them.

12   Defendants only argue that the Court should limit the extension to ninety days. But the Court

13   does not agree that thirty additional days will result in duplicative discovery as Defendants

14   suggest. The Court is also unconvinced by Plaintiffs’ argument that they need 120 days because

15   Defendants will be be withholding. Nonetheless, a 120-day extension is an otherwise reasonable

16   request, especially because the parties have not previously requested extended discovery

17   deadlines. A 120-day extension would also keep the discovery deadlines consistent. The Court

18   thus extends the deadline to add parties or amend pleadings for 120 days.

19          C.      The Court denies Plaintiffs’ request for a Rule 16 conference.

20          In any action, the court may order the parties to appear at a pretrial conference for

21   purposes such as: (1) expediting disposition of the action; (2) establishing early and continuing

22   control so that the case will not be protracted because of lack of management; (3) discouraging

23   wasteful pretrial activities; (4) improving the quality of the trial through more thorough

24   preparation; and (5) facilitating settlement. Fed. R. Civ. P. 16(a). Here, Plaintiffs request a

25   pretrial conference to have a frank discussion with Defendants about discovery deadlines,

26   apparently forgetting that this option is always available to them. Defendants have not refused to

27   meet and confer with Plaintiffs. Rather, Plaintiffs filed their motion to extend deadlines after

28   missing a deadline and giving Defendants only one day to respond. At this stage, the relationship


                                                  Page 4 of 5
     Case 2:20-cv-02359-JAD-DJA Document 24 Filed 09/07/21 Page 5 of 5




 1   between the parties has not deteriorated to the point that the Court needs to intervene. The Court

 2   denies Plaintiffs’ request for a court-mandated Rule 16 conference as premature.

 3

 4          IT IS THEREFORE ORDERED that Plaintiffs’ motion to extend discovery deadlines

 5   (ECF No. 21) is granted in part. The following deadlines shall control discovery in this case:

 6

 7                  Amend pleadings and add parties                       Monday, November 8, 2021

 8                  Expert disclosures                                    Tuesday, December 7, 2021

 9                  Rebuttal expert disclosures                           Wednesday, January 5, 2022

10                  Discovery cutoff                                      Friday, February 4, 2022

11                  Dispositive motions                                   Tuesday, March 8, 2022

12                  Joint pretrial order                                  Tuesday, April 5, 2022 1

13

14          IT IS FURTHER ORDERED that Plaintiffs’ request for a Rule 16 conference is denied.

15

16          DATED: September 7, 2021

17

18
                                                          DANIEL J. ALBREGTS
19                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
     1
27    Under LR 26-1(b)(5), if dispositive motions are filed, the deadline for filing the joint pretrial
     order will be suspended until thirty days after decision on the dispositive motions or further court
28   order.


                                                  Page 5 of 5
